Title: Nicolas G. Dufief to Thomas Jefferson, 1 September 1814
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          Monsieur, A Philade ce 1er Septembre. 1814
          Il m’a été impossible, Jusqu’à présent, de vous procurer l’ouvrage d’Evans. Je continuerai mes recherches.
				Vous avez du recevoir le 1er & 2d vol. de mon dictionnaire &
				l’histoire des Shakers
          Plusieurs Personnes Sont venus me trouver, d’après vos lettres, pour me prier de leur compter les petites Sommes qui leur sont dues J’ai promis de les leur envoyer dès que Mr Gibson (a qui J’ai ecrit en reponse à une de Ses lettres dans laquelle il me demandait de quelle maniere il devoit envoyer l’argent) m’aura fait passer un draft Sur Philada ou des billets de
				Banque de cette ville ou de New York qu’il peut facilement Se procurer à Richmond, la Somme n’étant pas considérable
          Agreez, Je vous prie, les assurances du profond respect avec lequel j’ai l’honneur d’étre 
           Votre très-humble ServiteurN. G. Dufief
         
          Editors’ Translation
          
            Sir,  Philadelphia 1 September. 1814
             I  have been unable so far to obtain for you the work by Evanson. I will continue to look for it.
			 You must have already received the first and second
			 volumes of my dictionary and the
			 history of the Shakers
            Several people came to see me, after receiving your letters, to ask for the small sums due them. I have promised to pay them as soon as Mr. Gibson (to whom I wrote in response to a letter in which he asked me how he should send the money) provides me with a draft on Philadelphia or bank notes from this city or New York,
			 which he can easily obtain in Richmond, the amount not being very large
            Please accept the assurances of the  profound respect with which I have the honor to be
            Your very humble servant N. G. Dufief
          
        